302 S.W.3d 156 (2009)
Dennis FOSTER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92643.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2010.
Application for Transfer Denied March 2, 2010.
Jessica Hathaway, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Dennis Foster (hereinafter, "Movant") was convicted of trafficking in the second degree, Section 195.223 RSMo (2000). Movant was sentenced as a prior and persistent offender to a term of ten years' imprisonment. This Court affirmed his conviction. State v. Foster, 247 S.W.3d 100 (Mo.App. E.D.2008).
Movant now appeals from the judgment denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to insist upon specific performance of a cooperation agreement between the State and his girlfriend thereby reducing the State's sentencing recommendation.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).